TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 17, 2015



                                      NO. 03-14-00732-CV


          Atheer Ammanuel Hanna and Babylon Transportation, Inc., Appellants

                                                 v.

                                Medstar Funding, LLC, Appellee




        APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
      DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on November 11, 2014. The parties

have filed an agreed motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. The appellants shall pay all costs relating to this appeal, both in this Court and in the

court below.